DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/24/2022 has been entered. Claims 1-2, 4-5, 7-8, 10-13, and 15-16 were amended, claims 3, 9, 14, and 17 were canceled, and claim 18 was new. Thus, claims 1-2, 4-8, 10-13, 15-16, and 18 are pending in the application.
Claim Objections
Claims 13 and 15-16 are objected to because of the following informalities:  
Claim 13 line 2 recites “perform” and is suggested to read --performing-- in order to be grammatically correct. 
Claim 15 line 5 recites “perform” and is suggested to read --performing-- in order to be grammatically correct. 
Claim 16 line 2 recites “stop” and is suggested to read --stopping-- in order to be grammatically correct. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a motion assistance apparatus configured to…assist” in claim 4 lines 2-3, claim 10 lines 2-3, claim 15 lines 3-4, and claim 17 line 3, and “a communication apparatus…configured to transmit” in claim 6 lines 3-4.
According to the Applicant’s specification page 5 lines 1-3, the limitation of “a motion assistance apparatus configured to…assist” in claim 4 lines 1-2, claim 10 lines 2-3, claim 15 lines 3-4, and claim 17 line 3 is being interpreted as an apparatus with a sensor for measuring load on the sole. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Any remaining claims are rejected based on their dependency on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 limitation “a communication apparatus configured to transmit” in line 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 18, the limitation “program is in not in a standby state” in lines 3-4 is confusing, as it is unclear whether the program is in or is not in a standby state. For the purposes of examination, this claim will be interpreted as the program not being in the standby state. Furthermore, the limitation “perform the writing process in response to a determination that the training program is in the state of being executed, the training program is in not in a standby state, and the motion assistance apparatus is not driven” is confusing, as it appears to contradict claim 1 from which this claim depends, claim 1 reciting “performing the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion; and not performing the writing process in response to a determination that the training program is in the state of being executed and the trainee does perform the predetermined motion”. In other words, claim 1 claims that the writing process is not performed when the program is being executed and the trainee is performing the predetermined motion (i.e. program not in a standby state). Claim 18, on the other hand, claims that the writing process is performed when the program is being executed and not in a standby state. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 2015/0199494 A1) in view of Kang et al. (US 2017/0046108 A1).
Regarding claim 1, Koduri discloses a rehabilitation support apparatus configured to perform rehabilitation support by executing a training program for urging a trainee to perform a predetermined motion and assisting the trainee to perform the predetermined motion (networked fitness system downloads and initiates a customized exercise routine according to a fitness goal, such as rehabilitation) (abstract; para. [0030]), the rehabilitation support apparatus comprising:  5
a sensor configured to detect motion data from the predetermined motion performed by the trainee (sensors 314 which collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]);
and processing circuitry configured to: 
(i) execute the training program and generate training data of the trainee from the motion data detected by the sensor (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine and interpreting data from the sensors) (Fig. 3; para. [0008]; para. [0039]; para. [0044]), and 
(ii) determine a state of the rehabilitation support apparatus (machine is programed to determine if a user is ready to start the exercise routine program, or if the exercise program is stopped) (para. [0084]) and
(iii) determine whether or not to perform a writing process of writing the training data into an external memory according to the determined state of the rehabilitation support apparatus including (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (Fig. 1; para. [0084]): not performing the writing process in response to a determination that the training program is in the state of being executed and the trainee does perform the predetermined motion (the data upload does not occur while a user is using the exercise program, and the user’s exercise performance is continually monitored until exercise completion or the user quits) (para. [0055]; para. [0081]; para. [0084]; para. [0097]).
Koduri does not disclose performing the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) in which the processing circuitry performs the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state, i.e. not an exercising activity state, for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry performs the writing process i in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion, as taught by Kang, for the purpose of ensuring the sensor data is continuously collected even when a user is not actively exercising, thereby providing a user with a more complete sensor record of their activities. 
Regarding claim 2, the modified Koduri device teaches wherein the processing circuitry is configured to perform the writing process in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Regarding claim 6, as best understood, the modified Koduri device teaches a rehabilitation support system comprising: the rehabilitation support apparatus according to Claim 1 (see rejection of claim 1 above); and a communication apparatus connected to the rehabilitation support apparatus, the communication apparatus configured to transmit the written training data to the external server (other computing devices such as the client devices 412, 106 are connected by the communication connections 410 to the user profile store 114 and networked fitness machine 102 for communication) (Koduri; Figs. 1-4; para. [0061]).
Regarding claim 7, Koduri discloses a control method performed by a rehabilitation support apparatus configured to perform rehabilitation support by executing a training program for urging a trainee to perform a predetermined motion and assisting the trainee to perform the predetermined motion (networked fitness system downloads and initiates a customized exercise routine according to a fitness goal, such as rehabilitation) (abstract; para. [0030]), the control method comprising:  17 
executing, by processing circuitry of the rehabilitation support apparatus, the training program for the trainee (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
receiving, by the processing circuitry of the rehabilitation support apparatus, motion data from the predetermined motion performed by the trainee (sensors 314 collect and send user-based data to the fitness machine 102, such as tracking user movements during an exercise routine; fitness machine 102 comprises processors 302) (Figs. 1-2; para. [0039]; paras. [0044-0045]), the motion data being detected by a sensor of the rehabilitation support apparatus (sensors 314 which collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]); 
generating, by the processing circuitry of the rehabilitation support apparatus, training data of the trainee from the motion data (processors 302 execute instructions to perform the various functions and operations, such as interpreting data from the sensors) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
determining, by the processing circuitry of the rehabilitation support apparatus, a state of the rehabilitation support apparatus (machine is programed to determine if a user is ready to start the exercise routine program, or if the exercise program is stopped) (para. [0084]);
and determining, by the processing circuitry of the rehabilitation support apparatus, whether or not to perform a writing process of writing the training data into an external memory 5according to the determined state of the rehabilitation support apparatus (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (Fig. 1; para. [0084]) including: not performing the writing process in response to a determination that the training program is in the state of being executed and the trainee does perform the predetermined motion (the data upload does not occur while a user is using the exercise program, and the user’s exercise performance is continually monitored until exercise completion or the user quits) (para. [0055]; para. [0081]; para. [0084]; para. [0097]).
Koduri does not disclose performing the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) in which the processing circuitry performs the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state, i.e. not an exercising activity state, for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry performs the writing process i in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion, as taught by Kang, for the purpose of ensuring the sensor data is continuously collected even when a user is not actively exercising, thereby providing a user with a more complete sensor record of their activities. 
Regarding claim 8, the modified Koduri device teaches further comprising performing the writing process in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Regarding claim 12, as best understood, Koduri discloses a non-transitory computer readable medium having instructions stored therein, which when executed by a computer of a rehabilitation support apparatus cause the computer to execute a method for performing rehabilitation support by executing a training program for urging a trainee to perform a 25predetermined motion and assisting the trainee to perform the predetermined motion (computer readable media 304 with instructions to be executed by the networked fitness system downloads and initiates a customized exercise routine according to a fitness goal, such as rehabilitation) (Fig. 3; abstract; para. [0030]; para. [0039]), the instructions comprising:
 execute the training program for the trainee  (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
receive motion data from the predetermined motion performed by the trainee (sensors 314 collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]), the motion data detected by a sensor of the rehabilitation support apparatus (sensors 314 which collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]); 
generate training data of the trainee from the motion data (processors 302 execute instructions to perform the various functions and operations, such as interpreting data from the sensors) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
determine a state of the rehabilitation support apparatus (machine is programed to determine if a user is ready to start the exercise routine program, or if the exercise program is stopped) (para. [0084]);
and determine whether or not to perform a writing process of writing the training data into an external memory 30according to the determined state of the rehabilitation support apparatus (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (Fig. 1; para. [0084]) and including:
not performing the writing process in response to a determination that the training program is in the state of being executed and the trainee does perform the predetermined motion (the data upload does not occur while a user is using the exercise program, and the user’s exercise performance is continually monitored until exercise completion or the user quits) (para. [0055]; para. [0081]; para. [0084]; para. [0097]).
Koduri does not disclose performing the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) in which the processing circuitry performs the writing process in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state, i.e. not an exercising activity state, for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry performs the writing process i in response to a determination that the training program is in a state of being executed but the trainee does not perform the predetermined motion, as taught by Kang, for the purpose of ensuring the sensor data is continuously collected even when a user is not actively exercising, thereby providing a user with a more complete sensor record of their activities. 
Regarding claim 13, the modified Koduri device teaches the instructions further comprising perform the writing process in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of Kang as applied to claims 1, 7, and 12 above, and further in view of Edgerton et al. (US 6,666,831 B1).
Regarding claims 4, 10, and 15, the modified Koduri device teaches the invention as previously claimed, but does not disclose further comprising a motion assistance apparatus configured to be attached to a limb of the trainee and assist the training motion of the trainee, wherein 20the processing circuitry is configured to perform the writing process in response to a determination that the training program is in the state of being executed and the motion assistance apparatus is not driven.
However, Edgerton teaches an apparatus and control system for providing corrective pressure and guidance for a user’s gait (Edgerton; abstract) including a motion assistance apparatus configured to be attached to a limb of the trainee and assist the training motion of the trainee (leg support brace 400 with special shoe 405 having a pressure sensor 406, all of which is connected to arms 101, 102 to support and move the leg) (Edgerton; Figs. 4A-4B; col. 4, lines 44-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device to include a motion assistance apparatus, as taught by Edgerton, for the purpose of providing a means to assist and ease the rehabilitation of a person with an injury affecting their locomotion whom is relearning how to walk (Edgerton; col. 3, lines 26-40). 
Moreover, as the Koduri device is capable of being used and executing the training program without the Edgerton motion assistance apparatus, one of ordinary skill in the art before the effective filing data of the claimed invention would find it obvious to modify the Koduri reference such that the Koduri processing circuitry is configured to perform the writing process in response to a determination that the training program is in the state of being executed (exercise data continuously uploaded to a remote site as exercise occurs) (O’Brien; para. [0024]) and the Edgerton motion assistance apparatus is not driven (as Koduri can operate without the Edgerton motion assistance apparatus), for the purpose of allowing a more physically able user that has no need of the Edgerton device (such as one who wishes to “stay fit”, “improve endurance”, or “train for race” according to Koduri para. [0030]) to thereby conserve electricity by not driving the Edgerton motion assistance apparatus portion of the modified Koduri device.
Claims 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of Kang as applied to claims 1, 7, and 12 above, and further in view of Gulfo et al. (US 2008/0312952 A1).
Regarding claim 5, Koduri discloses the invention as previously claimed, but does not disclose further comprising a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry is configured to stop the writing process when it detects a predetermined time from the timer.
However, Gulfo teaches a device for performing a procedure on a subject (Gulfo; abstract) comprising a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry is configured to stop the writing process when it detects a predetermined time from the timer (time period is tracked, and thus there must inherently be a timer; storage of information to a memory device is restricted to a predetermined time period representing a single session) (Gulfo; para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device such that it includes a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry is configured to stop the writing process when it detects a predetermined time from the timer, as taught and suggested by Gulfo, for the purpose of ensuring the data gathered over multiple uses (i.e. sessions) of the modified Koduri device have equal amounts of information for each session, which can thus be more easily compared and analyzed as each session would only have data for the same predetermined set time period.
Regarding claims 11 and 16, the modified Koduri device teaches further comprising stopping 20the writing process when a predetermined time has elapsed (storage of information to a memory device is restricted to a predetermined time period representing a single session) (Gulfo; para. [0004]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of Kang and Edgerton as applied to claim 4 above, and further in view of O’Brien (US 2007/0275825 A1).
Regarding claim 18, as best understood, the modified Koduri device teaches wherein the processing circuitry is configured to perform the writing process in response to a determination that the training program is in the state of being executed, the training program is in not in a standby state, and the motion assistance apparatus is not driven.
However, O’Brien teaches a device for measuring an exercise level (O’Brien; abstract) wherein the processing circuitry is configured to perform the writing process in response to a determination that the training program is in the state of being executed and the training program is in not in a standby state (user’s exercise data continuously uploaded to a remote site as exercise occurs during device use) (O’Brien; para. [0024]), as well as alternatively allowing for the same device to be commanded or configured to only send data to a remote site at the conclusion of an exercise session (O’Brien; para. [0024]) similar to how the Koduri device writes data to the servers when the exercise program is stopped (Koduri; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry can be additionally be controlled in alternative ways, one of which by having the processing circuitry perform the writing process in response to a determination that the training program is in the state of being executed and the training program is in not in a standby state, as taught by O’Brien, for the purpose of allowing a supervisor at a remote site to monitor the exercise session and provide feedback (O’Brien; para. [0024]). Moreover, as the Koduri device is capable of being used and executing the training program without the Edgerton motion assistance apparatus, one of ordinary skill in the art before the effective filing data of the claimed invention would find it obvious to modify the Koduri reference such that the Koduri processing circuitry is configured to perform the writing process in response to a determination that the training program is in the state of being executed and the training program is in not in a standby state (user’s exercise data continuously uploaded to a remote site as exercise occurs during device use) (O’Brien; para. [0024]) and the Edgerton motion assistance apparatus is not driven (as Koduri can operate without the Edgerton motion assistance apparatus), for the purpose of allowing a more physically able user that has no need of the Edgerton device (such as one who wishes to “stay fit”, “improve endurance”, or “train for race” according to Koduri para. [0030]) to thereby conserve electricity by not driving the Edgerton motion assistance apparatus portion of the modified Koduri device.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
On page 9 of the Applicant’s remarks in the third paragraph, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. 
On page 9 of the Applicant’s remarks in the fourth paragraph, the Applicant argues that the 35 U.S.C. 112(f) interpretations of the previous office action should not be interpreted under 35 U.S.C. 112(f), as they are modified by a structural modifier. However, the Examiner respectfully disagrees. The specific structures or materials which allows the claim limitations of “a motion assistance apparatus configured to…assist” and “a communication apparatus…configured to transmit” to perform their respective functions is not clear with the generic terms used in the claims alone, and thus the specification must be referenced under 35 U.S.C. 112(f) in order to provide clarity. Thus, the limitations of the “motion assistance apparatus” and “communication apparatus” are being maintained as interpreted under 35 U.S.C. 112(f).
On page 9 of the Applicant’s remarks in the last paragraph, the Applicant argues that the “communication apparatus” of claim 6 interpreted under 35 U.S.C. 112(f) is not indefinite as one of ordinary skill in the art would understand it to include at least a processor. However, the Examiner respectfully disagrees. The claimed communication apparatus is not inherently required to include a processor as asserted by the Applicant, as the claims already recite “processing circuitry”. Thus, the “communication apparatus” may have its own processor or it may be a structure which can electrically communicate with the processing circuitry already claimed. Thus, as the specific structure which allows this limitation to perform its respective functions is not clear, this limitation remains indefinite and the rejection under 35 U.S.C. 112(b) is being maintained.  
On page 11 of the Applicant’s remarks in the second paragraph, the Applicant argues that current prior art of record does not teach a situation where a training program is in a state of being executed but the trainee does not perform the predetermined motion, or writing the data into an external memory in response to a determination of such a situation, and thus the claimed invention cannot be taught by the current prior art of record. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Koduri and Kang references teach this feature in the amended claims. First, the primary Koduri reference teaches that when the data is written in response to a determination of a training program state, it is written to an external memory (data uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (Koduri; Fig. 1; para. [0084]). Moreover, Kang teaches writing data when it is determined that the program is in a state of being executed but the trainee does not perform the predetermined motion (sensor hub stores sensor information while the processor is in an idle state, i.e. the sensors write data to the sensor hub when the processor is idle; also, sensor information is maintained by the sensor hub while a user is in a stationary or vehicle using state, i.e. not an exercising activity state) (Kang; para. [0059]). Thus, the combination of Koduri and Kang references can still be used to teach the invention as currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785